Case 1:18-cv-20309-MGC Document 49 Entered on FLSD Docket 01/15/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-20309-Civ-COOKE/GOODMAN

  LEONARDO DAVID TOLEDO,

         Plaintiff,

  vs.

  VIOSS VISION, INC., VIOSS ELECTRONICS,
  INC., and JOSE S. RIVERO,

        Defendants.
  ________________________________________/

                               ORDER GRANTING
                         MOTION FOR SUMMARY JUDGMENT

         When an employee works more than 40 hours in a week, the Fair Labor Standards
  Act (“FLSA”) requires that employee to be paid at one-and-a-half times their normal rate.
  See generally 29 U.S.C. § 207. If an employer disobeys this rule, the FLSA allows employees
  to recover unpaid overtime wages plus an equal amount of liquidated damages from the
  offending employers. 29 U.S.C. § 216. Here, Plaintiff Leonardo David Toledo seeks this
  very remedy. For over two years, Toledo worked for Defendants, often for more than 40
  hours per week. Alleging failure to pay overtime wages, Toledo brings suit against the two
  companies he worked for and the man who owned them. Before the Court is Toledo’s
  Motion for Summary Judgment. For the reasons explained below, the Court GRANTS
  Toledo’s motion.

                                         BACKGROUND

         Toledo worked for Defendants Vioss Vision and Vioss Electronics (collectively, “the
  Vioss Companies”) from October 22, 2015 until November 17, 2017. Complaint at ¶ 20,
  ECF No. 1. The Vioss Companies—owned by Defendant Jose Rivero—sell LCD and LED
  displays, CCTV systems, cell phones, and related electronic products. Id. at ¶ 9-10. The
  Florida Department of Corporations lists only Rivero as an officer of the Vioss Companies.

                                                1
Case 1:18-cv-20309-MGC Document 49 Entered on FLSD Docket 01/15/2019 Page 2 of 5



  Statement of Undisputed Material Facts For His Motion for Summary Judgment at ¶¶ 1-2,
  ECF No. 39.

         At all relevant times, Rivero assigned projects to Toledo, monitored and managed
  his activities, and signed his checks. Id. at ¶¶ 2-6. Toledo worked 1,080 hours of overtime
  during his time with the Vioss Companies, earning over eight thousand dollars’ worth of
  unpaid wages. Statement of Claim, ECF No. 10. Yet Defendants did not pay Toledo’s
  legally-required overtime wages. Complaint at ¶ 25.

         On January 25, 2018, Toledo filed a one-count Complaint against Rivero and the
  Vioss Companies seeking unpaid overtime wages. See Id. Five weeks after answering the
  Complaint, Defendants’ attorney withdrew from this case. Unopposed Motion to Withdraw
  as Counsel for Defendants, ECF No. 22. The Court gave the Vioss Companies until May
  11, 2018 to find new counsel. See Endorsed Order, ECF No. 25; see also Palazzo v. Gulf Oil
  Corp., 764 F.2d 1381, 1386 (1985) (“[A] corporation is an artificial entity that can act only
  through agents, cannot appear pro se, and must be represented by counsel”). They did not.
  See Plaintiff’s Notice of Non-Appearance of Counsel for the Corporate Defendants, ECF
  No. 28.

         When Toledo moved for a default judgment against the Vioss Companies, the Court
  ordered the entities to show why Toledo’s motion for default should not be granted. Order
  to Show Cause, ECF No. 35. Again, the Vioss Companies ignored the Court’s Order. After
  the Court entered default judgment against the Vioss Companies, Toledo moved for
  summary judgment against Rivero, who neglected to respond to the summary judgment
  motion and disregarded the Court’s ensuing show cause Order. See ECF No. 43. Given the
  above, the Court accepts as true the Plaintiff’s Statement of Material Facts. See S.D. Fla.
  L.R. 56.1 (“All material facts set forth in the movant’s statement...will be deemed admitted
  unless controverted by the opposing party’s statement”).

         By defaulting, the Vioss Companies “admit[] the plaintiff’s well-pleaded allegations
  of fact, as set forth in the operative complaint.” Eagle Hosp. Physicians, LLC v. SRG
  Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir. 2009). The Vioss Companies liability, then,


                                                 2
Case 1:18-cv-20309-MGC Document 49 Entered on FLSD Docket 01/15/2019 Page 3 of 5



  has been conclusively established. So the Court turns to whether Rivero is individually
  liable under the FLSA.

                                 SUMMARY JUDGMENT STANDARD

         Summary judgment “shall be granted if the pleadings, depositions, answers to
  interrogatories, and admissions on file, together with the affidavits, if any, show that there is
  no genuine issue as to any material fact and that the moving party is entitled to a judgment
  as a matter of law.” Allen v. Tyson Foods, Inc., 121 F.3d 642 (11th Cir. 1997) (quoting Fed. R.
  Civ. P. 56(c)) (internal quotations omitted); Damon v. Fleming Supermarkets of Florida, Inc.,
  196 F.3d 1354, 1358 (11th Cir. 1999). Thus, the entry of summary judgment is appropriate
  “against a party who fails to make a showing sufficient to establish the existence of an
  element essential to that party’s case, and on which that party will bear the burden of proof
  at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

         “The moving party bears the initial burden to show the district court, by reference to
  materials on file, that there are no genuine issues of material fact that should be decided at
  trial.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). “Only when that
  burden has been met does the burden shift to the non-moving party to demonstrate that
  there is indeed a material issue of fact that precludes summary judgment.” Id.

         Rule 56 “requires the nonmoving party to go beyond the pleadings and by her own
  affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’
  designate ‘specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at
  324. Thus, the nonmoving party “may not rest upon the mere allegations or denials of his
  pleadings, but must set forth specific facts showing that there is a genuine issue for trial.”
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (internal quotation marks omitted).

         “A factual dispute is genuine if the evidence is such that a reasonable jury could
  return a verdict for the non-moving party.” Damon, 196 F.3d at 1358. “A mere ‘scintilla’ of
  evidence supporting the opposing party’s position will not suffice; there must be enough of a
  showing that the jury could reasonably find for that party.” Abbes v. Embraer Servs., Inc., 195



                                                   3
Case 1:18-cv-20309-MGC Document 49 Entered on FLSD Docket 01/15/2019 Page 4 of 5



  F. App’x 898, 899-900 (11th Cir. 2006) (quoting Walker v. Darby, 911 F.2d 1573, 1577 (11th
  Cir. 1990)).

         When deciding whether summary judgment is appropriate, “the evidence, and all
  inferences drawn from the facts, must be viewed in the light most favorable to the non-
  moving party.” Bush v. Houston County Commission, 414 F. App’x 264, 266 (11th Cir. 2011).

                                             DISCUSSION

         Because liability has been established against the Vioss Entities by virtue of default,
  ECF No. 37, the Court considers Rivero’s personal liability then turns to damages.

         A. Rivero is an individual employer for purposes of the FLSA.

         Once an entity’s liability is established, the FLSA’s overtime provision allows for
  liability to extend to certain individuals associated with that entity. Alvarez Perez v. Sanford-
  Orlando Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008). The individual must first be
  a corporate officer. Id. If they are, the inquiry turns to whether the officer was “involved in
  the day-to-day operation or [had] some direct responsibility for the supervision of the
  employee.” Patel v. Wargo, 803 F.2d 632, 638 (11th Cir. 1986).

         Here, Rivero is personally liable. First, Rivero was a corporate officer “who had
  operational control of significant aspects of the corporation’s day-to-day functions.” Patel,
  803 F.2d at 638; see also Material Facts at ¶ 1. And second, Rivero had direct responsibility
  over Toledo, evidenced by the fact that Rivero assigned projects to Toledo, monitored and
  managed his activities, and signed his checks. Id. at ¶¶ 2-6. All in all, the Court concludes
  FLSA liability attaches to Rivero personally.

         B. Defendants are jointly and severally for Toledo’s unpaid overtime wages.

         Toledo asserts Defendants owed him $673.08 for 2015, $4,010.09 for 2016 and
  $3,554.94 for 2017. See Statement of Claim. Because Defendants have not rebutted this, the
  Court accepts as true Toledo’s Statement of Claim and finds Defendants owe Toledo



                                                   4
Case 1:18-cv-20309-MGC Document 49 Entered on FLSD Docket 01/15/2019 Page 5 of 5



  $8,238.11 in unpaid overtime wages coupled with an equal amount of liquidated damages
  for a total of $16,476.22.

                                        CONCLUSION

          In light of the foregoing, it is hereby ORDERED and ADJUDGED that Plaintiff’s
  Motion for Summary Judgment is GRANTED. The Court will separately issue a final
  judgment.

          DONE and ORDERED in Chambers, in Miami, Florida, this 15th day of January
  2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record




                                             5
